265 F.2d 376
Maurice F. FREUDIGER, Appellantv.Wilber M. BRUCKER, as Secretary of the Army, and Harris Ellsworth, et al., as Commissioners of the United States Civil Service Commission, Appellees.
No. 14444.
United States Court of Appeals District of Columbia Circuit.
Argued January 29, 1958.
Decided March 19, 1959.

Appeal from the United States District Court for the District of Columbia; Daniel Holcombe Thomas, District Judge.
Mr. Charles F. O'Neall, Washington, D. C., with whom Mr. John S. Mears, Washington, D. C., was on the brief, for appellant.
Mr. Seth H. Dubin, Atty., Dept. of Justice, of the Bar of the Court of Appeals of New York, pro hac vice, by special leave of court, with whom Asst. Atty. Gen. George C. Doub, and Messrs. Oliver Gasch, U. S. Atty., and Morton Hollander, Atty., Dept. of Justice, were on the brief, for appellees.
Before EDGERTON, BAZELON, and FAHY, Circuit Judges.
PER CURIAM.


1
Appellant was a civilian employee of the Department of the Army eligible for veteran's preference. He lost his position in a reduction in force and sued for reinstatement. After a trial the District Court dismissed his complaint. We find no error.


2
Affirmed.